On Rehearing.
HIGGINS, Justice.
In the original opinion, in referring t.o the third letter written by C. O. Finley, it is stated the letter is dated October 20, 1935. The date is not correctly stated. The true date of that letter is September 20, 1935, as shown by plaintiff’s second supplemental petition and the note as it appears in the statement of facts. With reference to this letter we desire to briefly comment further.
Assuming that it constitutes an acknowledgment of the- justness of the debt, nevertheless, the letter contains this statement : “There is no use for me to promise it.” Ordinarily, the law implies a promise to pay where the debtor, in writing, acknowledges the justness of the claim. But in our opinion a promise tó pay cannot be properly implied from a .mere admission of 'the justness of the debt where the writing in question contains an' express refusal to promise pajonent. In the letter mentioned, by the sentence quoted, C. O. Finley in effect expressly refused to promise payment, and in the face of that express refusal we are of the opinion it is insufficient to imply a promise to pay.
The motion for rehearing should bq overruled, and it is so ordered.